                          UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

In Re:                                                CASE NO. ​19-13004

Sylvia V. Dawson                                      CHAPTER 13

Debtor(s)                                             JUDGE HARRIS



          DEBTOR’S MOTION TO SUSPEND PLAN PAYMENT FOR 1 MONTH


         Debtor requests a 1 month retroactive suspension of plan payments:

   1. Debtor changed jobs due to reduced hours at University Hospitals. She took a new

         clerical position at the Cleveland Clinic.

   2. She will have a gap in her income stream of about one month for full pays to begin at her

         new employer.

   3. A new pay order was filed.

   4. Debtor does not have sufficient financial resources to make plan payments in the absence

         of receiving a paycheck

         WHEREFORE, Debtor requests the court grant a one month suspension of plan

payments.




19-13004-aih       Doc 25     FILED 09/01/19          ENTERED 09/01/19 18:38:25   Page 1 of 5
                                           Respectfully submitted,

                                           BALENA LAW FIRM LLC

                                           /s/ William J. Balena
                                           _____________________________
                                           William J. Balena, Member (0019641)
                                           Attorney for Debtors
                                           30400 Detroit Road, Suite 106
                                           Westlake, OH 44145
                                           (4400 365-2000
                                           (866) 936-6113 - Fax
                                           docket@ohbksource.com




19-13004-aih   Doc 25   FILED 09/01/19   ENTERED 09/01/19 18:38:25     Page 2 of 5
                          UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION



In Re:                                            CASE NO. ​19-13004

Sylvia V. Dawson                                  CHAPTER 13

                                                  JUDGE HARRIS
Debtor(s)



                                       CERTIFICATION


         The undersigned hereby certifies that a copy of the foregoing debtor’s motion to suspend

plan payments for 1 month was served to the following:


         The undersigned hereby certifies that a copy of the foregoing Motion to Suspend Plan

Payment was served on September 1, 2019 to the following:


Lauren Helbling, Ch. 13 Trustee (via-ecf at ch13trustee@ch13cleve.com)

William J. Balena (via-ecf at ​docket@​ohbksource​.com​)

Chrysostomos E. Manolis on behalf of Creditor U.S. Bank NATIONAL ASSOCIATION, AS
cmanolis@logs.com

Shannon M. McCormick on behalf of Creditor Crossings Condominium Unit Owners
Association ​bankruptcy@kamancus.com




19-13004-aih       Doc 25    FILED 09/01/19      ENTERED 09/01/19 18:38:25           Page 3 of 5
Via regular mail by third party authorized notice provider Bk Attorney Services LLC on
September 3, 2019:

AT&T Wireless                                      City of Westlake
P.O. box 10330                                     2770 Hilliard Blvd
Fort Wayne, IN 46851                               Westlake, OH 44145

Action Payloan                                     Columbia Gas
P.O. Box 7826                                      P.O. Box 742510
Shawnee Mission, KS 66207                          Columbus, OH 45274

Advance America Corp. Office                       Credit Collection
135 North Church Street                            24700 Chagrin Blvd # 205
Spartanburg, SC 29306                              Beachwood, OH 44122

Amsher Collection                                  ERC
4524 Southlake Pkwy, Suite 15                      8014 Bayberry Road
Birmingham, AL 35244                               Jacksonville, FL 32256

Attorney General of the United States              Fingerhut
Main Justice Building                              P.O. Box 166
10th and Constitution Ave NW                       Newark, NJ 07101
Washington, DC 20530
                                                   First Premier Bank
CBE Group                                          3820 North Louise Avenue
1309 Technology Pkwy                               Sioux Falls, SD 57107
Cedar Falls, IA 50613
                                                   GM Financial
Caine & Weiner                                     P.O. Box 183621
5805 Sepulveda Blvd                                Arlington, TX 76096
Van Nuys, CA 91411
                                                   IC Systems, Inc.
Cashland                                           P.O. Box 64378
17 Triangle Pk                                     Saint Paul, MN 55164
Cincinnati, OH 45246
                                                   Illuminating Company
Charter Communications                             P.O. Box 3638
400 Atlantic Street                                Akron, OH 44309
Stamford, CT 06901
                                                   Inbox Credit
Check N Go                                         PO Box 881
7755 Montgomery Rd                                 Santa Rosa, CA 95402
Cincinnati, OH 45236




19-13004-aih     Doc 25    FILED 09/01/19      ENTERED 09/01/19 18:38:25          Page 4 of 5
LVNV Funding                                   Security Credit Solution
P.O. Box 10497                                 P.O. Box 154
Greenville, SC 29603                           Elgin, IL 60123

Macy's                                         Smart Solution
P.O. Box 8218                                  1501 West Jackson Avenue
Mason, OH 45050                                Oxford, MS 38655

Money Key                                      Spectrum
3422 Old Capitol Trail, #1613                  2027 West 25th Street
Wilmington, DE 19808                           Cleveland, OH 44113

Nordstrom                                      Trident Asset Management
P.O. Box 79139                                 5755 North Point Pkwy
Phoenix, AZ 85062                              Alpharetta, GA 30022

Office of the US Attorney                      US Department of Education
Attn Bankruptcy Section                        Direct Loan Servicing Center
Cleveland, OH 44113-1852                       PO Box 5609
                                               Greenville, TX 75403-5609
Plaza Services
110 Hammond Drive                              Veripro Solutions Inc
Atlanta, GA 30328                              PO Box 3572
                                               Coppell, TX 75019
Progressive Insurance Company
6300 Wilson Mills Road                         Wells Fargo
Cleveland, OH 44143                            800 Walnut Street
                                               Des Moines, IA 50309

Real Time Resolution                           Why Not Lease It
1349 Empire Central #150                       1750 Elm Street Suite 1200
Dallas, TX 75247                               Manchester, NH 03104



                                               BALENA LAW FIRM LLC

                                               /s/ William J. Balena
                                               _______________________________
                                               William J. Balena, Member (0019641)
                                               Attorney for Debtor(s)




19-13004-aih     Doc 25     FILED 09/01/19   ENTERED 09/01/19 18:38:25        Page 5 of 5
